Title: Thomas Jefferson McLain to Thomas Jefferson, 21 February 1820
From: McLain, Thomas Jefferson
To: Jefferson, Thomas


					
						
							Honrd Sir
							
								21st Feby 1820
							
						
						By the advice of my democratic friends I make free to adress these few lines to you to let you know my situation & what my family and name is. my Father was a Laz B McLain son of the Old Patriot James McLain who assisted in Making our present constitution &c and at the time Our County was divided my father was appointed Prothonatary &c &c of the County and on account of his firm attachment to the republican cause was wronged out of measure & put out of office by a set of designing federalists who always held him at an ill will on account of his forwardness in the Republican cause however he was commissioned as a Justice of the peace & held his commission for about twenty years till his decease which was on the 28th of March last, he left a widow & five sons (to to lament his decease) James, John G McLain, Laz B Thomas Jefferson & David Bard. he left a considerable property in land but the times here are so hard, that there is no money can be raised out of Personal Estates & I have heard of some good opportunities of getting in to partnership in the tanning business and learning the trade, and drawing half the income If I could raise about five or six hundred Dollars and I have heard such favourable accounts of your principals that I flatter myself that you will consider, & own me as your namesake as I was calld for you  Immediately after you took the precedential chair and my expectations is that if you would be so charitable as for to accomodate me with the above sum that perhaps in the course of a few years I could return you your money with Gratitude &c &c Sir if you think the foregoing worthy of your notice, or me worthy of being considered as your  namesake you will please to write a few lines to me in order to let me know what you think of the affair, you  may if you please direct your lines to the Williamsburg Post Office Huntingdon County Pennsylvania & if I have made to free on account of my name I would desire to be excused and at the same time will
						
							Remain your Humble Servt
							
								Thomas Jefferson McLain
							
						
					
					
						NB you will confer a favour by writing answer whether the affair corresponds with your wishes or no
						
							
								Thos Jefferson McLain
							
						
					
				